PER CURIAM:
Irvin Sebree appeals the district court order granting the Appellee’s motion to dismiss and dismissing his civil rights case. We have reviewed the record and affirm for the reasons cited by the district court. Sebree v. Kenderine, No. l:07-cv-01674BEL (D.Md. Mar. 19, 2008).1 We affirm the district court order.2 We dispense *784with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


. The record indicates the Appellee's last name is spelled "Kenderdine,” which is how we have spelled the name on the caption.


. Sebree does not challenge the district court’s dismissal without prejudice of his state law claims. Accordingly, we will not review the court’s decision in this regard. See 4th Cir. R. 34(b).